Title: Thomas Jefferson to John Hollins, 5 February 1810
From: Jefferson, Thomas
To: Hollins, John


          
            Dear Sir
             
                     Monticello 
                     Feb. 5. 1810
          
          
		  
		  
		  Your habits of kindness to me present you always first, when, wanting any thing from Baltimore, I look around for some one who will procure it for me. having made my last bow of Adieu to politicks, and emptied my head compleatly of all it’s concerns, I am become a mere farmer devoted
			 to it from interest & inclination. we
			 find plaister as beneficial to our lands as perhaps to any whatever, & there is not at present one bushel to be got at Richmond, our only market for it. my necessities call for half a dozen ton, in order not to disappoint my expectations of the produce of the year, reasonable or visionary. will you be so kind as to
			 have that quantity shipped for me by some vessel bound to Richmond, addressing it to Gibson & Jefferson, who will pay the freight. the cost I will remit myself as soon as you shall be so good as to make it known to me. 
		   as there is great differences in the quality, you can probably get some
			 one to chuse it who is a good judge. the advancing season obliges me to ask your kind attention to send it by the first vessel. 
           Your friend mr Carr is much harrassed by his rheumatism and sometimes confined. mr Nicholas had recovered so as to ride out about 2. or 3. weeks ago, since which I have not heard from him. all else at Warren & Carrsbrook well. 
		  on horseback myself every day from breakfast to dinner, I find my strength sensibly increased. my health was always good even in the foggy atmosphere of politics. accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        